Opinión disidente particular de la
Juez Asociada Señora Rodríguez Rodríguez.
Disiento por entender que no existe en Puerto Rico una causa de acción por discrimen laboral por condición social, en la modalidad de discrimen por condenas criminales pre-vias, bajo la Constitución del Estado Libre Asociado de Puerto Rico. Conforme se desprende claramente de la opi-nión disidente del Juez Asociado Señor Fuster Berlingeri, a la cual me uno, no fue la intención de quienes forjaron nuestra Carta de Derechos incorporar al Art. II, Sec. 1 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1999, la modalidad de discrimen antes mencionada.
Escribo para dejar consignado que la Asamblea Legisla-tiva, consciente de la problemática que se plantea en situa-ciones como la de autos, ha diseñado ya un mecanismo que permite conjurar los distintos intereses involucrados en la controversia ante nuestra atención, a saber: el deseo de propulsar mecanismos encaminados a facilitar la rehabili-tación del convicto a través del empleo, con el interés ge-nuino del patrono de tener ante sí toda la información ne-cesaria sobre un potencial empleado a la hora de reclutamiento, de suerte que pueda tomar una decisión informada.
*44HH
El Sr. Wilfredo Rosario Díaz fue entrevistado en dos oca-siones para ocupar él puesto de chofer de almacén en la corporación Toyota de Puerto Rico (Toyota). Mediante co-municación telefónica, Rosario Díaz fue notificado de que, antes de comenzar a trabajar, tenía que realizarse unas pruebas de dopaje, así como tramitar el certificado de an-tecedentes penales y el de salud.
El Sr. Wilfredo Torres Rodríguez, coordinador de recur-sos humanos en Toyota, recibió el certificado de anteceden-tes penales, el cual hacía constar que el señor Rosario Díaz había sido convicto de homicidio involuntario y de una vio-lación a la Ley de Armas de Puerto Rico. Dichas conviccio-nes habían ocurrido aproximadamente veinte años atrás, cuando él tenía veintiún años de edad. Rosario Díaz alegó que había realizado diligencias para eliminar del expe-diente dichas convicciones, pero que éstas habían sido infructuosas.
Posteriormente, un ejecutivo de Toyota le informó a Rosario Díaz que se rechazaba su contratación debido a las convicciones previas. A raíz de esto, el señor Rosario Díaz, su esposa Ruth Fontanez Alicea y la Sociedad Legal de Bienes Gananciales compuesta por ambos, presentaron una demanda contra Toyota sobre violación de derechos civiles, daños y perjuicios e impugnación de la Ley Núm. 254 de 27 de julio de 1974 (34 L.P.R.A. see. 1725). Alegaron que la actuación de Toyota constituía un discrimen por con-dición social, además de una intrusión ilegal y caprichosa en su intimidad.
Ante la presentación de una moción de desestimación por parte de Toyota, el Tribunal de Primera Instancia con-cluyó que la demanda no exponía una causa de acción que justificara la concesión de un remedio. A pesar de ello, el Tribunal de Apelaciones revocó al tribunal de instancia, ya que entendió que, en una interpretación liberal a favor del *45demandante, éste podría ser acreedor en derecho a la con-cesión de un remedio bajo la Carta de Derechos de la Cons-titución del Estado Libre Asociado de Puerto Rico.
Inconforme con la determinación del tribunal apelativo intermedio, Toyota recurrió a nosotros solicitando la revo-cación del dictamen emitido por ese foro, por entender que el demandante Rosario Díaz no era acreedor de algún re-medio en ley.
HH h — I
Iniciamos por señalar expresamente que compartimos la preocupación del recurrido sobre las vicisitudes que con-frontan las personas convictas de delito a la hora de pro-curar empleo, estigmatizadas por un expediente criminal. Este expediente que se convierte en mácula indeleble en sus vidas, dificultando el camino hacia la plena rehabilitación. Entiendo, sin embargo, que ese problema ha sido atendido mediante legislación por la Asamblea Legislativa. Veamos.
La Asamblea Legislativa ha sido consciente de estas preocupaciones y ha estimado que es mediante el relaja-miento de las exigencias de la Ley Núm. 108 de 21 de junio de 1968 (34 L.P.R.A. see. 1731 et seq.), que regula el proce-dimiento y las circunstancias bajo las cuales se enmienda el expediente de antecedentes penales, que se debe atender esta problemática. Tal vez nos parezca que ello no es sufi-ciente, y tal vez estimemos que esa respuesta queda trunca y que se requieren medidas de mayor arrojo para resolver de una vez y por todas un problema que clama por solu-ción, pero no es a nosotros, los jueces, a quienes les corres-ponde hacer esa evaluación.
En el presente caso, el certificado de antecedentes pena-les entregado por el señor Rosario Díaz reflejaba una con-dena por homicidio involuntario y una violación a la Ley de Armas de Puerto Rico. Dicha condena ocurrió hace aproxi-madamente veinte años. La Ley Núm. 108, supra, provee *46que la persona condenada por un delito grave puede solici-tar la eliminación de esa condena de su expediente penal transcurrido diez años desde la condena. 34 L.P.R.A see. 1731. Por otro lado, cuando la condena es por un delito menos grave, ésta se eliminará del expediente penal trans-curridos tres años desde la condena. 34 L.P.R.A. see. 1731.
Los términos antes descritos son el resultado de la apro-bación, el 2 de septiembre de 2000, de la Ley Núm. 367, que enmendó los plazos previamente dispuestos en la Ley Núm. 108, supra. Así, previo a la aprobación de esta Ley Núm. 367, el ordenamiento proveía que las convicciones por delitos menos graves se eliminarían del expediente penal a los cinco años de la condena y los delitos graves a los quince años.(1) La Exposición de Motivos de la referida Ley Núm. 367 hizo claro que el objetivo de dicha enmienda era, precisamente, facilitar la eliminación del expediente criminal de condenas previas, una vez cumplida la sentencia, ante la dificultad que enfrentan los convictos para obtener empleo. La flexibilización de los requisitos de la Ley Núm. 108, supra, allana el camino para obtener un empleo, lo que sin duda facilita la rehabilitación del convicto. La Ex-posición de Motivos de la citada Ley Núm. 367 así lo ex-presa:
El sistema de derecho mantiene penalizados a los convictos por delitos menos graves, al mantener en su expediente de conducta la convicción por un término excesivo de años que constituye otra penalidad para aquel que interese solicitar un empleo, ya que no le permitirá conseguir un trabajo que le ayude a rehabilitarse e integrarse a nuestra sociedad. El no-venta por ciento (90%) de las empresas privadas y del gobierno requieren un Certificado Negativo de Antecedentes Penales a las personas que solicitan empleo. En la mayoría de los casos se les deniega el empleo por la convicción existente en su certi-ficado, convicción que permanece por un exagerado número de años.
*47La aprobación de esta medida contribuirá a la rehabilita-ción de miles de personas que en la actualidad sufren [el] es-tigma de una convicción por delito menos grave o grave, lo cual limita su pleno desenvolvimiento en nuestra sociedad y su total rehabilitación. (Enfasis nuestro.) 2000 (Parte 2) Leyes de Puerto Rico 2039-2040.
Cabe destacar también que dos años más tarde la Asam-blea Legislativa enmendó nuevamente la referida Ley Núm. 108 para flexibilizar aún más sus requerimientos. Así, mediante la aprobación de la Ley Núm. 174 de 16 de agosto de 2002, se proveyó un mecanismo que autoriza al tribunal a, discrecionalmente y en casos meritorios, elimi-nar las condenas previas del expediente penal en un tér-mino menor al establecido en la Ley Núm. 108. La Ley Núm. 174 referida permite, a modo de excepción, la elimi-nación del expediente penal en un término de un (1) año de la condena en casos de delitos menos graves, y de cinco años en los delitos graves. Para ello, es necesario que la persona haya cumplido la sentencia impuesta y el Secreta-rio de Corrección y Rehabilitación haya expedido una carta de referencia. En estos casos, para proceder así el tribunal deberá evaluar el expediente social y criminal del convicto, así como los informes sociopenales que acrediten su rehabilitación. Por lo tanto, con esta enmienda, los térmi-nos de tres y diez años de la citada Ley Núm. 108, según enmendada por la Ley Núm. 367, pueden reducirse signi-ficativamente si se cumplen con los requisitos de la ley.
Las leyes antes mencionadas ponen de manifiesto un patrón consistente de parte de la Asamblea Legislativa de reducir el tiempo que tiene que transcurrir y las condicio-nes que deben concurrir, para eliminar las condenas del expediente penal, cambios que la Asamblea Legislativa ha propulsado en su deseo de propiciar en todo lo que sea dable la rehabilitación del convicto.
La Asamblea Legislativa ha sido consciente de los pro-blemas que aquejan a la fuerza trabajadora propiciando, a través de los años, abundante legislación en su beneficio. A *48manera de ejemplo podemos referirnos a: Ley de Hostiga-miento Sexual en el Empleo, 29 L.P.R.A see. 155 et seq.; Ley para Reglamentar las Pruebas para la Detección de Sustancias Controladas en el Sector Privado, 29 L.P.R.A. see. 161 et seq.; Ley de Despido Injustificado, 29 L.P.R.A. sec. 185a et seq.; Ley de Protección a Empleados —para proteger los empleados de discrimen por testificar en pro-cedimientos judiciales, legislativos o administrativos— 29 L.P.R.A. see. 193 et seq.; Ley de Salario Mínimo, Vacaciones y Licencia por Enfermedad, 29 L.P.R.A. see. 205 et seq.; Ley de Seguridad y Salud en el Trabajo, 29 L.P.R.A. see. 361 et seq.; Ley de Madres Obreras, 29 L.P.R.A. see. 467 et seq.; Ley para Garantizar la Igualdad de Oportunidades en el Empleo por Género, 29 L.P.R.A. see. 1201 et seq.; Ley de Discrimen por Razón Sexo, 29 L.P.R.A. see. 1321 et seq.; Ley para la Igualdad de Oportunidades de Empleo para Personas con Impedimentos, 29 L.P.R.A. see. 1401 et seq., entre otras. Sin embargo, no ha estimado necesario, al pre-sente, introducir a nuestro ordenamiento jurídico una mo-dalidad de discrimen basado en condenas anteriores. Co-rresponde a la Asamblea Legislativa —y no a nosotros— proveer, si lo estima conveniente, mecanismos adicionales para facilitar la rehabilitación del convicto una vez éste ha cumplido su condena.

 Véase Ley Núm. 44 de 1 de junio de 1983 (34 L.P.R.A. see. 1731 et seq.).